BRICKELL, J.
— All contracts, hostile to, or violative of the Constitution or laws, or of the public policy as defined and declared by them, of the United States, are invalid. Patton v. Gilmer, 42 Ala. 548; Shepherd v. Reese, Ib. 329. The locality of the making of the contract is not material in the operation of this principle, if enforcement is sought in a court having for its supreme law the Constitution of the United States. If the contract is made without the jurisdiction of the United States, its enforcement within that jurisdiction is matter of comity, not of right. It is undoubtedly true that a contract, valid where made, is valid everywhere; but to this rule there is an universally recognized exception, that no sovereignty will enforce within its jurisdiction a contract offensive to its laws, violative of its policy, or injurious to its own interests or those of its own subjects, or, speaking more properly here, its own citizens. Story’s Confl. Laws, § 244. The enforcement of such contracts, in the jurisdiction of the sovereignty whose laws they offend, or whose policy they violate, because they were made in a sovereignty whose laws and policy they did not oppose, would be, pro hac vice, an abdication of its own sovereignty and independence, and the recognition as superior of the sovereignty and independence of another, which could not be possibly more than coequal. Therefore, it is not material, *426in the consideration of this question, to inquire into the character imputed to the governments existing here during the war. They were certainly, in every legal and constitutional sense, foreign to the government of the United States ; and if the validity of contracts, made under their dominion, is tested by the principles which would be applied if they had been made in Great Britain or France, the full measure of legal right is accorded to the citizen.
The precise question this record presents is the validity of a contract made in aid of the military forces of the Confederate States. The validity of such contracts is matter of general interest to the people of ten states. It is also a matter rather of federal than of state law and policy. Uniformity of judicial decision, on the question, is of the highest importance. It lies ■within the province of the Supeme Court of the United States, finally to adjudicate and determine the question; and when that court has determined it, the duty of state courts is obedience. Otherwise, there would be diverse decisions, tinged it may be by local passion, prejudice, and interest. It was said by the late Chief Justice Walker, in reference to a kindred question : “ If the Supreme Court of the United States had so held, we would promptly yield to its authority and reverse our rulings on this subject.” Scheible v. Bacho, 41 Ala. 482. And this court has uniformly avowed its purpose to yield obedience to the decisions of the Supreme Court, on questions growing out of the recent war.
The question now presented has been determined by the Supreme Court of the United States, in the case of Hananer v. Doane (12 Wall. 342), in which it is expressly declared that (no action will lie for the price of goods sold in aid of the military forces of the Confederate States, and that mere knowledge on the part of the seller, of the purposes to which they were to be applied, stamps invalidity on the contract. 1 This decision is in accordance with the case of Shepherd v. Reese, supra, in which it was held by this court, under its former organization (Mr. Justice Judge delivering the opinion), that there could be no recovery on a promissory note given for a horse, purchased to be used in the military service of the Confederate States, and to it we must yield obedience. The case of Thedford v. McClintock, at the January Term, 1872 (47 Ala. 647), is not in accordance with it, and is overruled. If the appellants sold the goods to the appellee with a knowledge that they were purchased to be used for uniforming and clothing soldiers who had engaged, or were to engage, in the war against the United States, they are not entitled to recover. If they had not such knowledge, they are entitled to recover. Mere knowledge on their part of the illegal purpose for which the goods *427were purchased is all the law requires, to pronounce judgment against the contract. This is the rigid rule of the common law, from which there should be no departure. “ The landlord who lets lodgings to a woman, knowingly permits her to carry on the trade of prostitution under his roof, and does not take the earliest opportunity of evicting her, and putting a stop to her trade, the courts will give him no assistance for the recovery of his rent.” Add. on Con. 92. No court would permit him to say he did not countenance the prostitution ; that his only purpose was to rent his premises. The man who, at the gaming table, lends another money to be used in betting, bars himself from all right of recovery. No plea that he did not game himself, and had no interest in the gaming, will avail him. He contributed the means of violating law, and encouraged vice and dissipation. The druggist, selling arsenic to another, with a knowledge that it is to be used in taking human life, would be spurned from a court of justice, if he was not committed to the criminal docket. The insurer effecting an insurance on the enemy’s goods in time of war cannot, on the return of peace, approach a court of justice and demand a recovery of premiums, nor can the insured demand compensation for the loss. Neither would be heard to say that his motive was only the transaction of ordinary business. The seller of goods to be used in aid of the military service of the Confederate States, having knowledge of the purpose to which they were to be applied, cannot be allowed to say he had no purpose to violate the law, that his only purpose was a sale of the goods, and that the plying of his trade, or the gratification of his avarice, was superior to his care and reverence for the Constitution, laws, and policy of the United States.
The Circuit Court did not therefore err, in refusing the charge requested by the appellants, but did err in the charge given. The charge given would have precluded the appellants from a recovery, though they may have had no knowledge of the illegal purpose for which the goods were purchased. This is not correct. The appellants must be chargeable with such knowledge, and bare knowledge on their part avoids the contract.
For the error in the charge given, the judgment of the court below is reversed, and the cause remanded.